Title: To Thomas Jefferson from John C. Bowyer, 8 September 1825
From: Bowyer, John C.
To: Jefferson, Thomas


Dear Sir
University of Virginia
Sep. 8. 1825.
As I have, with the Proctor’s permission, made use of Pavilion No 1. as a place of study, for the last two or three months, I was not a little surprised. To receive from him, a note requesting my immediate removal—He stated that he had incurred your displeasure by granting me permission to use a Room in the same, and that unless I obtained special leave from you I could not remain in it longer—When I made application to the Proctor for it—I sought only for retirement—That I might be free from the interruption occasioned by the noise & visits of those who were not inclined to study—an interruption, which at the opening of every new institution, some will be liable to experience, and will continue to experience, untill the habits of the members become settled, and well adopted to the law by which they are to be governed—If you consider it improper to grant me liberty to remain—without one moments hesitation your wishes shall be obeyed; and whatever inconvenience the removal may subject me to—with cheerfulness I will bear it—If however It should not be improper, to renew my lease I will hold myself responsible for any injury the building my sustain, and long remember the obligation you will thereby confer—With great respect—I beg you to accept the assurance of my warmest & most affectionate wishes—John C. Bowyer